DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of species “PD-L1” in the reply filed on 12/13/2021 is acknowledged.  The traversal is on the ground(s) that Hamilton et al. does not perform steps (a)-(c) of the instant claims, but rather selects the 3C2 antibody based on binding strength to the antigen and not ability to bind with greater affinity to a glycosylated antigen relative to an unglycosylated.  This is found persuasive, and therefore the species requirement is hereby withdrawn and all species will be examined.
Claims 1-6, 8, 11, 13, 15, 17, 30, 31, 33, 36, 39-41, 45, 47-49, 57, 59, 63, 65 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 11, 13, 15, 17, 30, 31, 33, 36, 39-41, 45, 47-49, 57, 59, 63, 65 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seeber et al. (WO/2017/055443, cited on IDS filed 10/03/2019).
The claims are drawn to a method of identifying and isolating an antibody that preferentially binds a glycosylated immune checkpoint protein (ICP) antigen as compared to weaker binding to the unglycosylated form of the ICP antigen. The claims are further drawn to isolating said antibody and an antibody-drug-conjugate of said isolated antibody.
Seeber et al. teach method of making, identifying, screening, and using antibodies which bind to glycosylated ICP antigens, such as PD1. Seeber et al. teach monoclonal antibodies of the invention may be made by a variety of techniques including but not limited to the hybridoma method, recombinant DNA methods, phage-display methods, and method utilizing transgenic animals. Seeber et al. disclose antibodies may be identified, screened for, or characterized for their physical/chemical properties and/or biological activities by various assays known in the art. Example 9 of Seeber et al. teach reduced antibody binding to human PD1 which is not glycosylated at Asn58 compared to the binding to human PD1 which is glycosylated at Asn58 (see fig 13). Seeber et al. further disclose immunoconjugates comprising an anti-PD1 antibody conjugated to one or more cytotoxic agents, including a maytansinoid, via cleavable linker facilitating release of a cytotoxic drug in the cell. 

Conclusion
Claims 1-6, 8, 11, 13, 15, 17, 30, 31, 33, 36, 39-41, 45, 47-49, 57, 59, 63, 65 are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Meera Natarajan/Primary Examiner, Art Unit 1643